Case 6:20-cv-00641-JDK-JDL Document 15 Filed 08/19/21 Page 1 of 2 PageID #: 43




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

TRAVIS W. MILLER, SR. #01170471,                  §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §   Case No. 6:20-cv-641-JDK-JDL
                                                  §
SHAYNA M. MCAUTHOR,                               §
                                                  §
       Defendant.                                 §

             ORDER ADOPTING THE REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff Travis W. Miller, Sr., a Texas Department of Criminal Justice prisoner proceeding

pro se and in forma pauperis, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983. The case

was referred to United States Magistrate Judge John D. Love for findings of fact, conclusions of

law, and recommendations for the disposition of the case.

       On June 28, 2021, Judge Love issued a Report recommending that this case be dismissed

due to Plaintiff’s failure to prosecute and failure to comply with the Court’s orders. Docket No.

13. A copy of this Report was sent to Plaintiff, and Plaintiff acknowledged receipt of the Report

on July 10, 2021. Docket No. 14.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of the Report and Recommendation. 28 U.S.C. § 636(b)(1). In

conducting a de novo review, the Court examines the entire record and makes an independent

assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir.

1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

time to file objections from ten to fourteen days).



                                                 1
Case 6:20-cv-00641-JDK-JDL Document 15 Filed 08/19/21 Page 2 of 2 PageID #: 44




       Here, Plaintiff did not object in the prescribed period. The Court therefore reviews the

Magistrate Judge’s findings for clear error or abuse of discretion and reviews his legal conclusions

to determine whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate

Judge’s Report are filed, the standard of review is “clearly erroneous, abuse of discretion and

contrary to law.”).

       Having reviewed the Magistrate Judge’s Report and the record in this case, the Court finds

no clear error or abuse of discretion and no conclusions contrary to law. Accordingly, the Court

hereby ADOPTS the Report and Recommendation of the United States Magistrate Judge (Docket

No. 13) as the findings of this Court. It is therefore ORDERED that this case is DISMISSED

without prejudice for failure to prosecute. Any pending motions are DENIED as MOOT.

       So ORDERED and SIGNED this 19th day of August, 2021.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
